EXAMINER COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The amendment filed on 02/01/21 has been entered. Claims 1-7 and 17-28 remain pending in the application. 
Reasons for Allowance
Claims 1-7 and 17-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The art of record fails to teach the details of the applicant’s invention as cited in each of claims 1 and 17. There is no motivation to combine the arts of record in order to render the invention obvious. A combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. 
Specifically, at least the following limitations, when considered in context, makes claims 1 and 17 inventive: “[…] the axis along which the partition sidewall extends intersecting a second outlet, wherein the opposite partition sidewall end terminates at a first plane that intersects the first outlet, and wherein the opposite partition sidewall end is aligned with the second outlet via a second axis extending through the second outlet and the opposite partition sidewall end; the second axis extending perpendicular to a second plane along which the upper end of the bottle extends; the first plane extending parallel to the second plane […]”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Among other references, US 4646948 to Jennings is made of record for disclosing other pertinent structures. More specifically, the Jennings reference discloses a dosing chamber having an inclined exterior wall (87b) opposite a partition wall (Fig. 189). It is noted such a feature is present in the Applicants device but has not been claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                       

03/01/2021